Citation Nr: 1604555	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for low back pain, originally claimed as a back condition.

2. Entitlement to service connection for the residuals of a broken finger.

3. Entitlement to service connection for limitation of motion of the right hand.

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression and a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1984, and U.S. Army Reserve periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. It was last before the Board in January 2012 and in part remanded. As part of the remand, attempts were made to obtain the Veteran's complete service records, including for his Reserve service, but a formal finding was made that these records were unavailable. See June 2013 Memorandum.

The Veteran has requested a videoconference hearing before a Veterans Law Judge. See July 2013 Statement; December 2015 Motion for Remand. See also 38 C.F.R. § 20.1304 (requiring good cause for a request for a personal hearing more than 90 days following notification of certification to the Board and transfer of records).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The matter is remanded for the following action:


Schedule the Veteran for a video-conference hearing before a Veterans Law Judge at the local regional office. See July 2013 Statement; December 2015 Motion for Remand. The AOJ should notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015), and should associate a copy of such notice with the claims file. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




